By the Court.

Flaudbau, J.
’The Defendant was indicted by the Grand Jury of Scott County, for the crime of forgery. The substance of the charge is, that the Defendant had executed his promissory note to Charles Groshomy, or order, for one hundred dollars, and afterwards, feloniously, and with intent to defraud the said Groshomy, he obtained the note from Groshomy, and wrote upon the back of it, in the French language, words, which translated mean, “ Received the sum of forty-six dollars, Louisville, 21st January, 1860.” The indictment was demurred to by the Defendant, as not charging sufficient facts to constitute the crime of forgery. We think the demurrer was well taken, and should have been sustained.
We had occasion recently, in the case of Orlando B. Tur-rell vs. Caleb Morgan, (7 Minn.. 368,) to consider the force and effect of endorsements of payment upon promissory notes, and to review, to some extent, the authorities upon the point. It was our conclusion,* in that case, that the endorsement formed no part of the note necessarily. That the holder of the note might give it in evidence, without offering the endorsements at all. And that if the maker desired to use the *214endorsements for the purpose of proving payments, and, as in this case, they were not signed by any one, he would 'be compelled to prove the hand-writing of the holder, or if the endorsement was not in his writing, the authority from the holder for the person who made it, to place it there. And, on the other hand, if the holder of the note desired to use an endorsement for his own benefit, as for instance, to take the note out of the operation of the statute of limitations, he would be obliged to prove, either the actual payment if the endorsement was in his own hand, or that it was placed there by the maker, or with his authority. An endorsement on a note of a payment, not signed, is of no benefit or injury to any one. It is no evidence of anything, unassisted by other proof. Having fully considered the principles which must govern the decision of this case, in the one above cited, we do not deem it necessary to do more than to refer to them here.
The indictment must be quashed.